DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 35-38, 43-44, 60-62, and 64-65 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 11 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11 August 2020 is partially withdrawn. Claims 39-42 and 45, directed to unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Examiner notes that the previous claims directed to separate inventions were canceled, rendering the election requirement between inventions moot.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 35-45, 60-62, and 64-65 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Forlani et al (US 2017/0246399) in view of Chin et al (US 5376785), fails to disclose or make obvious a device as described in claim 35. Specifically, Forlani in view of Chin fails to disclose or make obvious a pharmaceutical delivery device, in combination with all of the other elements of the claim, with a light diffusing section that “transmits 80% of said light from said 
The closest prior art of record, Forlani in view of Chin, fails to disclose or make obvious a device as described in claim 60. Specifically, Forlani fails to disclose or make obvious a pharmaceutical delivery device, in combination with all of the other elements of the claim, with “at least one marking configured to diffuse a limited range of wavelengths.” Forlani discloses a light diffusing section that is intended to transmit light in order to determine the position of the piston within the cartridge – markings on the surface of the cartridge would interfere with the system’s ability to track or locate the piston within the cartridge. Furthermore, even in a broad interpretation where the piston is the marking, the piston not only fails to diffuse any light and would render the device of Forlani inoperative if the piston diffused or reflected a limited range of wavelengths because the light detector would not be able to accurately determine where the piston is along the longitudinal axis. Chin fails to teach any features that limit the light from a light source through a light diffusing section (where the light diffusing section is either a transparent face or an abraded surface) because Chin is concerned with directing a maximum amount of light along a specific path within a device. As such, a prima facie case of obviousness or an anticipation 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 35 and 60. Claims 36-45, 61, 62, 64, and 65 are allowed for incorporating the above elements of the independent claims due to their respective dependencies on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783